                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, CA 94111
                                                                         Telephone: (415) 263-7000
                                                                     4   Facsimile:     (415) 263-7010
                                                                         E-mail:        dgrassgreen@pszjlaw.com
                                                                     5                  mmanning@pszjlaw.com

                                                                     6   David J. Bradford (admitted pro hac vice)
                                                                         Catherine Steege (admitted pro hac vice)
                                                                     7   Terri L. Mascherin (admitted pro hac vice)
                                                                         Katharine Ciliberti (admitted pro hac vice)
                                                                     8   JENNER & BLOCK LLP
                                                                         353 N. Clark St.
                                                                     9   Chicago, IL 60654
                                                                         Telephone: (312) 222-9350
                                                                    10   E-mail: dbradford@jenner.com
                                                                                  csteege@jenner.com
                                                                    11            tmascherin@jenner.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                  kciliberti@jenner.com
                                                                    12
                                                                         Attorneys for Defendant
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Uber Technologies, Inc.
                                            ATTORNEYS AT LAW




                                                                    14                             UNITED STATES BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                    15                                  SAN FRANCISCO DIVISION

                                                                    16   In re:                                             Case No. 20-30242 (HLB)
                                                                    17   ANTHONY SCOTT LEVANDOWSKI,                         Chapter 11
                                                                    18                                 Debtor.              Hon. Hannah L. Blumensteil
                                                                    19   ANTHONY SCOTT LEVANDOWSKI, an                      Adv. Pro. No. 20-03050 (HLB)
                                                                         individual,
                                                                    20                                                      UBER TECHNOLOGIES INC.’S
                                                                                                       Plaintiff,           NOTICE OF MOTION TO STRIKE OR,
                                                                    21                                                      IN THE ALTERNATIVE, MOTION IN
                                                                                        v.                                  LIMINE TO EXCLUDE REBUTTAL
                                                                    22                                                      EXPERT REPORTS AND TESTIMONY
                                                                         UBER TECHNOLOGIES, INC.                            OF BENJAMIN ROSE AND JOSEPH
                                                                    23                                                      SHAW
                                                                                                       Defendant.
                                                                    24                                                      Date: TBD (Pending Stipulation for OST)
                                                                                                                            Time: TBD
                                                                    25                                                      Place: (Telephonic Appearances Only)
                                                                                                                                   United States Bankruptcy Court
                                                                    26                                                             450 Golden Gate Ave.
                                                                                                                                   Courtroom 19, 16th Floor
                                                                    27                                                             San Francisco, CA 94102
                                                                    28                                                      Objection Deadline: TBD

                                                                        DOCS_LA:336971.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 205     Filed: 03/29/21   Entered: 03/29/21 22:39:47    Page 1 of 2
                                                                     1          PLEASE TAKE NOTICE that Uber Technologies, Inc. will and hereby moves this Court

                                                                     2   for an order granting its Motion to Strike or, in the Alternative, Motion in Limine to Exclude

                                                                     3   Rebuttal Expert Reports and Testimony of Benjamin Rose and Joseph Shaw (“Motion”).

                                                                     4          Counsel for Uber, Google LLC, and the debtor, Anthony Levandowski are meeting and

                                                                     5   conferring on a stipulation asking the Court to shorten the time to brief and have the Motion heard.

                                                                     6   Uber proposes to have the Motion heard on 24 days- notice instead of 28 days-notice as required by

                                                                     7   Bankruptcy Local Rule 7007 so that a hearing may be held on April 22, 2021 at 2:00 PM.

                                                                     8

                                                                     9   Respectfully Submitted,

                                                                    10   Dated: March 29, 2021                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                       By:     /s/ Debra I. Grassgreen
                                                                    12                                                         Debra I. Grassgreen
                                                                                                                               Miriam Manning
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                               and
                                                                    14
                                                                                                                               JENNER & BLOCK LLP
                                                                    15                                                         David J. Bradford
                                                                                                                               Catherine Steege
                                                                    16                                                         Terri L. Mascherin
                                                                                                                               Katharine Ciliberti
                                                                    17
                                                                                                                               Attorneys for Uber Technologies, Inc.
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_LA:336971.1
                                                                     Case: 20-03050 85647/001
                                                                                         Doc# 205      Filed: 03/29/21       Entered: 03/29/21 22:39:47     Page 2 of 2
